Citation Nr: 0703937	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a mental disability.   


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had over 7 years active duty service ending in 
June 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 2004 of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a mental disorder.  The veteran was 
notified of the rating decision in September 2004.  He filed 
a notice of disagreement in October 2004.  A statement of the 
case was issued in January 2005 and a substantive appeal was 
filed in February 2005.  


FINDINGS OF FACT

1.  On October 7, 2001, the veteran was a resident at a VA 
domiciliary and he witnessed a shooting at the cafeteria.   

2.  At the time of the shooting on October 7, 2001, the 
veteran was eating lunch and was not undergoing hospital 
care, medical or surgical treatment, or examination furnished 
by VA, and was not undergoing training and rehabilitative 
services as part of an approved rehabilitative program under 
Chapter 31 or in a compensated work therapy program under 
38 U.S.C.A. § 1718.    


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a mental disorder 
is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2004, prior to the 
initial adjudication of the claim.  In a May 2004 letter, the 
veteran was advised of what was needed to substantiate a 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities.  However, as 
discussed below, the preponderance of the evidence is against 
the veteran's claim of compensation pursuant to 38 U.S.C.A. 
§ 1151.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Regarding the duty to assist, the veteran and his 
representative have submitted police reports of the shooting 
incident at the VA domiciliary, and such records are 
associated with the file.  VA treatment records dated in 
October 2001, showing mental health treatment after the 
shooting, were obtained.  

The Board finds that there is no reasonable possibility that 
any further VA assistance would aid in substantiating the 
claim.  The veteran's attorney argues that VA failed to 
assist the veteran because it did not provide the veteran 
with an internal investigative report of the shooting 
incident at the VA domiciliary on October 7, 2001.  The Board 
notes that in a March 2005 letter, VA Office of General 
Counsel informed the attorney that VA was providing a copy of 
the police investigative report with redactions in accordance 
with the Freedom of Information Act, 5 U.S.C.A. §  552.  
General Counsel denied the attorney's appeal for a copy of 
the report of the Root Course Analysis of the shooting 
incident by the Temple VA Medical Center.  General Counsel 
indicated that the report is a medical quality assurance 
record protected by 38 U.S.C.A. § 5705 and 38 C.F.R. 
§ 17.500-511, and 38 U.S.C.A. § 5705 does not authorize 
release of this record.  The Board finds that any further 
attempts to obtain this VA investigative report of the 
shooting incident would be futile since 38 U.S.C.A. § 5705 
prohibits release of this record.  

The VCAA duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d).  In the present case, the 
Board finds that a VA examination is not necessary since 
there is no evidence of an injury occurring during the 
hospital care, medical or surgical treatment, examination or 
during training and rehabilitative services as part of an 
approved rehabilitative program under Chapter 31 or in a 
compensated work therapy program under 38 U.S.C.A. § 1718.  

As discussed in detail below, the Board finds that the 
veteran's additional disability was incurred coincidental to 
residing at a VA domiciliary and was not caused by hospital 
care, medical or surgical treatment, or examination furnished 
by VA or at a VA facility or during training and 
rehabilitative services as part of an approved rehabilitative 
program under Chapter 31 or in a compensated work therapy 
program under 38 U.S.C.A. § 1718.  Under the circumstances, 
the Board finds that there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
the claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

In order for additional disability to be compensable under 
38 U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id at 
101.  

In the Loving case, the veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet. 
App. at 100-101.  In support of its conclusion in the Loving 
case, the Court made reference to the case of Sweitzer v. 
Brown, 5 Vet. App. 503 (1993), in which the Court had 
affirmed a Board decision which denied 38 U.S.C.A. § 1151 
benefits for a veteran who had claimed that, while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck the claimant in the lower torso, 
and knocked him to the ground.  The Court, in Sweitzer, held 
that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.  

In Sweitzer, the Court emphasized that 38 U.S.C.A. § 1151 
"does not address disabilities that are merely coincidental 
with the receipt of VA treatment or which are not the result 
of actions by the VA."  Id. at 505.  The Court noted that the 
legislative history reinforced the conclusion that 
compensation under 38 U.S.C. § 1151 is to be awarded only for 
an increase in disability that is the result of action by VA, 
and not from a coincidental event.  Id.; see also VAOPGCPREC 
7-97 (Jan. 29, 1997) (the provisions of 38 U.S.C.A. § 1151 
effective prior to October 1, 1997, do not cover injuries 
which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  
Although 38 U.S.C.A. § 1151 was amended in 1997 to add the 
element of fault, the intent of Congress to provide 
compensation for disability related to VA treatment or 
examination has not changed.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Analysis

The veteran contends that he has additional mental disability 
due to witnessing a shooting at the Temple VA domiciliary in 
October 2001.  The evidence of record establishes that the 
veteran was a resident at the Temple domiciliary in October 
2001.  On October 7, 2001, at approximately noon, a resident 
of the nursing care facility entered the cafeteria and shot 
three people.  One victim died at the scene.  Two victims 
were wounded and one victim died in December 2001 as a result 
of complications of the gunshot wounds.  The gunman was 
arrested and charged with capital murder.  At a trial, he was 
found guilty of capital murder and was sentenced to life in 
prison.  

Of record is a witness statement from the veteran.  The 
veteran indicated that on October 7, 2001, at around 11:55 
am, he walked to the domiciliary cafeteria, went through the 
food line, and sat down with his tray of food.  He stated 
that he had taken maybe three bites of the food when he heard 
a loud bang.  The veteran reported seeing a man with a gun in 
his right hand.  The veteran took cover under his table.  He 
saw the gunman walk over to a person lying on the floor and 
shoot the person in the back.  The veteran stated that as the 
gunman started to walk out, he heard what sounded like 
someone tackling the gunman.  The veteran got out from under 
the table and saw two domiciliary residents sitting on the 
gunman and the clip was taken out of the gun and was lying on 
the floor.  The veteran stated that he helped give assistance 
to the victims.  He left the cafeteria when the police 
arrived.  See the October 7, 2001 Incident/Investigative 
report.  The veteran asserts that he is entitled to 
compensation pursuant to 38 U.S.C.A. § 1151 for a mental 
disorder which was caused by witnessing the shooting while a 
resident at the VA domiciliary.  

The initial question which must be addressed is whether the 
claimed injury and resulting additional mental disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished to the veteran under any law 
administered by the Secretary, either by a VA employee or in 
a VA facility, or was caused by training and rehabilitative 
services as part of an approved rehabilitative program under 
Chapter 31 or in a compensated work therapy program under 
38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151; Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  

In order for additional disability to be compensable under 
38 U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. at 100.  In order for additional 
disability to be compensable under 38 U.S.C.A. § 1151, the 
additional disability must have been the result of injury 
that was part of the natural sequence of cause and effect 
flowing directly from the actual provision of "hospital 
care, medical or surgical treatment, or examination" 
furnished by VA and that such additional disability was 
directly caused by that VA activity.  Id at 101.  

The Board finds that the veteran's claim lies beyond the 
ambit of 38 U.S.C.A. § 1151.  The evidence of record does not 
demonstrate that the veteran was undergoing hospital care, 
medical or surgical treatment, or examination by a VA 
employee or at a VA facility at the time the additional 
disability was incurred.  The evidence shows that the veteran 
was eating lunch at the time the injury (witnessing the 
shooting) occurred.  There is no evidence to suggest that the 
veteran was in the course of being provided hospital care, 
medical or surgical treatment, or examination by a VA 
employee or at a VA facility at the time the shooting 
occurred.  There is no evidence to suggest that eating lunch 
at a VA domiciliary was a form of hospital care, medical or 
surgical treatment or examination.  

The veteran and his representative assert that because the 
veteran was a resident of a VA domiciliary, this can be 
considered to be VA hospital care, medical or surgical 
treatment or examination under 38 U.S.C.A. § 1151.  The Board 
finds that this contention has no merit.  The Board has 
reviewed pertinent VA statute and regulations.  As in all 
matters involving statutory interpretation, analysis must 
begin with an examination of the statutory language itself.  
See Sweitzer v. Brown, 5 Vet. App. 503, 504 (1993); see also 
United States v. Hohri, 482 U.S. 64, 69 (1987); Kelly v. 
Robinson, 479 U.S. 36, 43 (1986).  Where the plain meaning of 
a statute is discernible, that "plain meaning must be given 
effect unless a 'literal application of [the] statute will 
produce a result demonstrably at odds with the intention of 
its drafters.'"  Gardner v. Derwinski, 1 Vet. App. 584, 586 
(1991) aff'd, sub nom.  Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, 115 S. Ct. 552 (1994).  With regard to the 
plain meaning of 38 U.S.C.A. § 1151, the Board finds it 
significant that Congress did not include the term 
"domiciliary care."  Moreover, after examination of the 
statutory and regulatory language, the Board concludes that 
the terms "hospital care" and "domiciliary care" have 
separate meanings.   

Chapter 17 of title 38, United States Code, which governs 
VA's provision of medical services, employs the term 
"hospital care" in several provisions, and defines 
"hospital care" to refer to "medical services rendered in 
the course of the hospitalization."  38 U.S.C. § 1701(5).  
38 C.F.R. § 17.30(b) defines "domiciliary care" as the 
furnishing of a home to a veteran, embracing the furnishings 
of shelter, food, clothing, and other comforts of home, 
including necessary medical services.  The term further 
includes travel and incidental expenses pursuant to § 17.143.  
It appears clear that the terms are intended to have 
different meanings.  In view of the distinction between 
"hospital care" and "domiciliary care," both in ordinary 
parlance and in the context of applicable VA laws and 
regulations, the terms simply do not have the same meaning.  
The Board notes that while is certainly possible for a 
veteran to undergo medical treatment while a resident at a VA 
domiciliary, the facts in the present case show that the 
veteran was not undergoing medical treatment at the time of 
the traumatic event, but was eating lunch.  The facts show 
that the injury (witnessing a shooting) was coincidental to 
residing at a VA domiciliary and the injury was not caused by 
the actual provision of hospital care, medical or surgical 
treatment or examination at the VA domiciliary.   

The veteran's attorney also argues that the injury occurred 
when the veteran was undergoing training and rehabilitative 
services by the Secretary as a part of an approved 
rehabilitation program.  Benefits under § 1151 may also be 
granted for disability proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31, 
or by participation in a program (known as "compensated work 
therapy program") under 38 U.S.C.A. § 1718 (therapeutic and 
rehabilitative activities).  38 U.S.C.A. § 1151(a)(2).  To 
establish that the provision of training and rehabilitation 
services or a compensated work therapy program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or 
compensated work therapy program provided or authorized by VA 
proximately caused the disability or death.  The veteran must 
have been participating in such training, services, or 
compensated work therapy program provided or authorized by VA 
as part of an approved rehabilitation program under 38 U.S.C. 
chapter 31 or as part of a compensated work therapy program 
under 38 U.S.C.§ 1718.  It need not be shown that VA approved 
that specific activity or function, as long as the activity 
or function is generally accepted as being a necessary 
component of the training, services, or compensated work 
therapy program that VA provided or authorized.  38 C.F.R. 
§ 3.361.   
    
In the present case, there is no objective evidence that the 
veteran was participating in training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C. Chapter 31 when the injury occurred.  An 
approved rehabilitation program under 38 U.S.C. Chapter 31, 
Training and Rehabilitation for Veterans with Service-
Connected Disabilities, requires a veteran to have a service-
connected disability.  See 38 U.S.C.A. § 3102, Basic 
Entitlement.  In the veteran's case, he does not qualify for 
a Chapter 31 rehabilitation training because he does not have 
any service-connected disabilities.    

There is no evidence that the veteran was participating in a 
compensated work therapy program under 38 U.S.C.A. § 1718 at 
the time of the injury.  Further, as discussed in detail 
above, the evidence shows that the injury occurred when the 
veteran was eating lunch in a cafeteria at a VA domiciliary.  
The veteran was not performing any activity or function that 
is generally accepted as being a necessary component of the 
training, services, or compensated work therapy program that 
VA provided or authorized when the injury occurred.   

The veteran and his representative also argue that VA was 
negligent in that there was no increased security available 
at the Temple domiciliary at the time of the shooting.  The 
veteran and his representative assert that in the year prior 
to the incident, there had been several other similar 
shootings at other VA facilities around the country and VA 
was on notice that such incidents were sufficiently 
threatening as to require upgraded VA security.  As noted 
above, the Board has found that the veteran's claim is beyond 
the ambit of 38 U.S.C.A. § 1151.  Without addressing the 
merits of the veteran's contentions regarding VA security, it 
would seem that the Federal Tort Claims Act might offer a 
more appropriate avenue for seeking a remedy for the claimed 
disability.  However, that legislation provides in pertinent 
part, that "the District Courts...shall have exclusive 
jurisdiction of civil actions against the United States" for 
certain torts committed by federal employees while acting 
within their scope of employment.  28 U.S.C.A. §§ 1346(b), 
2672-2680.  

It is unfortunate that the veteran witnessed such a traumatic 
event while a resident of a VA domiciliary.  However, the 
Board must find that entitlement to compensation under 38 
U.S.C.A. § 1151 for a mental disability is not warranted.  
The preponderance of the evidence shows that the injury 
occurred when the veteran was eating lunch at a VA 
domiciliary and the injury did not occur when the veteran was 
undergoing hospital care, medical or surgical treatment, or 
examination furnished by VA, or training or rehabilitative 
services as part of an approved rehabilitative program under 
Chapter 31 or in a compensated work therapy program under 
38 U.S.C.A. § 1718.  Thus, a preponderance of the evidence is 
against the veteran's claim for 38 U.S.C.A. § 1151 
compensation for a mental disability.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a mental disability is no warranted.  The 
appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


